DETAILED ACTION

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022, has been entered.

	In response, the applicant amended claims 1, 15, 16, and 23. Claims 2-4 and 21 were previously cancelled.  Claims 1, 5-20, 22, and 23 are pending and currently under consideration for patentability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1 and 15 under 35 U.S.C. 103 (as well as each of their respective dependents) have been considered, but are not persuasive.
	Applicant argues “Examiner recognizes that, in Weerasinghe, the system does not obtain user preference information from any devices on the user system that capture user preference information during the presentation of an advertisement”. Examiner respectfully disagrees. To the contrary, the Examiner indicated that Weerasinghe discloses adding a new feedback feature/functionality to a user’s browser that is configured to provide interface options to the user that allow the user to input advertisement preference information related to an advertisement during presentation of the advertisement and further that sends this preference information back to the external social network server ([0019] “In one embodiment, a new feedback feature is added to browsers providing the ability to click an advertisement and mark it as ‘not interested. This information may be transmitted to a social network server…the user is no longer interested in this topic”). As such, Weerasinghe does disclose (among other things) that the user advertisement preference system (referred to in Weerasinghe as the social network system) obtains user preference information from a user browser feature on the user device that captures user preference information during the presentation of an advertisement. 
	The only thing the Examiner recognized was that, although Weerasinghe generally teaches a “new feedback feature” added to a user’s browser, Weerasinghe does not explicitly teach that this added feature/functionality is a plug-in. Plugins and other types of browser extensions were so well-known at the time of the invention, that the Examiner probably could have taken Official Notice that a PHOSTIA would have known a browser plugin/addon is likely what Weerasinghe is referring to, or at least that a browser plugin/addon could have been used to implement the functionality of the disclosed feedback feature added to the user’s browser. Instead, in an effort to expedite prosecution, the Examiner relied on a secondary prior art reference (Polachek) to teach a plugin.

Applicant further argues “the widget of Polachek is configured to provide the user preference information directly to a browser cookie on the user system, which is the antithesis of the solution recited in the claims… The claims also indicate that the web browser cookie contains no user-related information including no user-identifying information capable of identifying the user to any online advertisement-provider system. In Polachek, the widget is not configured to communicate with any external system, and operates only locally on the user system. Accordingly, neither Weerasinghe nor Polachek teaches the plugin.”. Examiner respectfully disagrees. Applicant is referring to alternative embodiments discussed in Polachek, and not those relied on by the Examiner. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Polachek discloses embodiments where a client side application, such as an add-on, is added to their web browser ([0090]-[0094] “an alternative embodiment…enables users to download an add-on to their browser…using this add-on the system will enable these users to interact with any advertisement…user adds (e.g., downloads and installs) an “add-on” provided by the platform to his browser… enabling the user to interact with them from the user’s ‘client side” & [0023]). This add-on is the same thing as a plugin (consistent with Applicant’s own specification at [0026] of the published disclosure). Polachek discloses that, via the add-on, users can provide preference information related to an advertisement as it is displayed ([00781] & [0074]-[0076] & Figs 2 & 3). Finally, Polachek does not teach only providing this information to a local browser cookie, as asserted by Applicant. Polachek teaches that the add-on can transmit this interaction/preference information to a remote database for collection and analysis/targeting ([0093] “platform’s connectivity to the memory location/s (e.g., database…platform will enable the user to recognize advertisements…in conjunction with the ‘add-on’…enabling the user to interact with them from the user’s ‘client side’ – such as through the user’s browser – sending the data to the platform as the other alternatives would…user encountering advertisements can now interact with it, the platform records these interactions, and the data flows to the other parts of the system”, see also [0098]-[0099] “input received by the user which is interacting with the advertisement…rating…send to the data and record it on the system…a rating received by the user it will send the data to the database” and [0026]-[0027] “client side application transmits to the system the input received by the user’s interactions with the advertisement…system has memory storage capabilities…system’s centralized locations/s stored in various methods such as a database”). As such, Polachek discloses a browser pligin/add-on that provides feedback/preference capture functionality and that communicates this information to an external system. 

Applicant further argues “the references do not provide any motivation to combine the two systems. As noted in Weerasinghe, the social network derives revenue by hiding the association of the user and the user preference information. As noted in Polachek, the advertiser may generate an advertisement with a widget, so that in the targeted advertisement embodiment the widget can add the user preference information directly into a web browser cookie, so that the advertiser can obtain the user preference information at a later date. The advertiser did not suggest and has no motivation to send the user preference information to the social network site, which would demand that the advertiser pay fees to re-obtain its own information. Accordingly, there is no motivation in the references to combine the two systems.”. Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Weerasinghe, the primary reference, already teaches feedback functionality added to a user’s browser that obtains user preference information during the presentation of an advertisement and that sends this information to the external system. Polachek is merely relied upon to disclose that an addon (i.e., “plugin”) can be used to code feedback functionality. The examiner is not arguing that it would have been obvious to further add Polachek’s widget embodiment, Polachek’s cookie, or Polachek’s revenue-generating arrangement to Weerasinghe. The plugin/addon is essentially one known alternative mechanism for coding Weerasinghe’s functionality that would have been obvious to a PHOSITA. As previously explained, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the use of the browser add-on (i.e., plug-in) of Polachek for the unidentified newly added browser feedback feature of Weerasinghe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

	Applicant’s arguments, with respect to the rejection of amended claims 16 and 23 under 35 U.S.C. 103 (as well as each of their respective dependents) have been considered, but are not persuasive. Applicant’s arguments with respect to claims 16 and 23 are the same as those above with respect to claims 1 and 15. The Examiner does not find these arguments persuasive for the same reasons indicated above. They will not be repeated here for the sake of brevity. Applicant’s arguments with respect to claims 16 and 23 are not persuasive. 

	Applicant’s arguments, with respect to the rejection of dependent claims  10, 11, and 12 under 35 U.S.C. 103 have been considered, but are not persuasive. The Examiner has already show above, with respect to claims 1 and 15, that Weerasinghe in view of Polachek discloses the plugin configured to capture advertisement preference information associated with a displayed advertisement and communicate these ad preferences to the remote system. Applicant’s arguments with respect to claims 10, 11, and 12 are not persuasive.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on November 28, 2022 has been considered by the examiner.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 and 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: software stored in a computer readable storage medium executed by a processor:
	Paragraph 0036: Software is typically stored in the non-volatile storage. Indeed, for large programs, it may not even be possible to store the entire program in the memory. Nevertheless, it should be understood that for software to run, if necessary, it is moved to a computer-readable location appropriate for processing, and for illustrative purposes, that location is referred to as the memory in this paper. Even when software is moved to the memory for execution, the processor will typically make use of hardware registers to store value associated with the software, and local cache that, ideally, serves to speed up execution. As used herein, a software program is assumed to be stored at an applicable known or convenient location (from non-volatile storage to hardware registers) when the software program is referred to as "implemented in a computer readable storage medium." A processor is considered to be "configured to execute a program" when at least one value associated with the program is stored in a register readable by the processor.
	Paragraph 0031: As used in this paper, a computer-readable medium is intended to include all mediums that are statutory (e.g., in the United States, under 35 U.S.C. 101 ), and to specifically exclude all mediums that are non-statutory in nature to the extent that the exclusion is necessary for a claim that includes the computer-readable medium to be valid. Known statutory computer readable mediums include hardware (e.g., registers, random access memory (RAM), nonvolatile (NV) storage, to name a few), but may or may not be limited to hardware.
	Paragraph 0040: A computer system can be implemented as an engine, as part of an engine or through multiple engines. As used in this paper, an engine includes at least two components: 1) a dedicated or shared processor and 2) hardware, firmware, and/or software modules that are executed by the processor. Depending upon implementation specific, configuration specific, or other considerations, an engine can be centralized or its functionality distributed. An engine can be a specific purpose engine that includes specific purpose hardware, firmware, or software embodied in a computer-readable medium for execution by the processor. The processor transforms data into new data using implemented data structures and methods, such as is described with reference to the FIGs. in this paper.
	
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S. C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011 ).
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claims 1, 5-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe (U.S. PG Pub No. 2013/0124628, May 16, 2013 - hereinafter "Weerasinghe”) in view of Polachek (U.S. PG Pub No. 2009/0292608, November 26, 2009 - hereinafter "Polachek”)

With respect to claims 1 and 15, Weerasinghe teaches a method and an advertisement preference system including at least one processor and memory (Fig 1 tag 101, [0026]) comprising;
generating, by a user advertisement preference system, a user account for a user operating a web browser on a client device, ([0023] “user registers an anonymous user profile with the social network…separate from a general user profile used within the social network setting itself…includes data pertaining to the user’s interests”, Fig 1 tag 121 and [0030] “one or more user devices”, [0035] “voluntary anonymous user profile is created…by a user via a user devices…does not reveal any identifiable personal data about the user…registers the anonymous user profile by creating a user ID and password”, [0037] “a browser of a user device”)
the client device including at least one processor, memory, and the web browser, ([0019] “added to browsers”, Fig 1 tag 121 and [0030] “one or more user devices…personal computer…smart phone”, [0037] “a browser of a user device”)
the client device being remote from the user advertisement preference system; (Fig 1 tags 121 and 101 show that the client device and social networking servers (i.e., “advertisement preference system”) are distinct and remote from one another)
providing, by the user advertisement preference system, the client device with an added browser functionality, the added browser functionality configured to communicate with the web browser and with the user advertisement preference system;  ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server” – therefore, the client device/browser is provided with a tool configured to communicate with the web browser and the with the user advertisement preference system)
generating, by the user advertisement preference system, a unique user identifier for the user account, the unique user identifier uniquely identifying the user account to the user advertisement preference system; ([0024] “the user is provided with an anonymous user identifier by the social network…”, [0036]-[0038] “provides an anonymous user identifier to a device of the user…may associate the anonymous user identifier with the anonymous user profile created…that number identifies the customer’s profile…anonymous user identifier…may take the form of an assigned number, a set of alphanumeric digits…” – therefor the social network system (i.e., “user advertisement preference system”) generates a unique user identifier that contains no user-identifying information capable of identifying the user to any online advertisement-provider system)
storing, by the user advertisement preference system, the unique user identifier in association with the user account; ([0024] “the social network store the anonymous user profile along with the associated identifier in a database residing on a server”, [0036] “associate the anonymous user identifier with the anonymous user profile…the association may be stored in a database”)
providing, by the user advertisement preference system, the client device with the unique user identifier for a web browser cookie to include, the web browser cookie being stored in the memory of the client device ([0036]-[0038] “the anonymous user identifier is provided to the user’s device in the form of a…cookie…stored in a user computer…the profile-ID cookie is made available by a browser of a user device…the cookie only includes the anonymous user identifier”, [0024] “the user is provided with an anonymous user identifier by the social network…”)
the web browser cookie configured to be provided from the client device to a website; ([0036]-[0037] “cookie…browser returns a copy of the cookie to the server…during subsequent visits to the…web site, the user’s browser transmits the cookie so that the web site can tailor ads…profile-ID cookie is made available by a browser of a user device to visits web sites…the cookie only includes the anonymous user identifier” – therefore the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, [0040] “the anonymous user identifier may be provided to various third party servers/advertising servers by the user device…via web browser of the user device during a web browsing session…third party reads the cookie sent from the user device and forwards the anonymous user identifier contained therein to an advertising server”, [0047])
receiving, by the user advertisement preference system from the added browser functionality, at least one user advertisement preference that was specified by the user using the added browser functionality on the client device [0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”, see also Fig 5 “keywords that you would like to receive ads on…keywords that you would not like to receive ads on” & [0018] “providing a form with check boxes for the user to select” which are also possible ad preferences )
the at least one user advertisement preference being specified in response to a user interface generated by the added browser functionality in response to at least one first online advertisement presented to the user, ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server” – Examiner notes this limitation is given no patentable weight as it describes functions steps that are not part of the claimed method)
the at least one user advertisement preference indicating at least a preference for or against the at least one first online advertisement, ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
the added browser functionality configured to provide the at least one user advertisement preference to the user advertisement preference system, ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”
the web browser cookie not being modified to contain the at least one user advertisement preference; -2-Application Serial No. 14/255,953Docket No. 24RX-178046([0038]-[0039] “the cookie only includes the anonymous user identifier...there is no user profile information, tracking data, or other personal identifying information in the cookie…it will be intelligible only to the social network site…”)
storing, by the user advertisement preference system, the at least one user advertisement preference in association with the unique user identifier;  ([0024] “the social network store the anonymous user profile along with the associated identifier in a database residing on a server” – the anonymous user profile comprises the advertisement preference data and the profile is stored in association with the identifier and therefore the ad preference data is stored in association with the identifier, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
receiving, by the user advertisement preference system, an advertisement preferences request from the at least one online advertisement-provider system, ([0020] “receives a request…to supply the anonymous user profile data…the request may originate from…advertising agents/servers”, [0040] “receives a request from a third party with the anonymous user identifier…third party reads the cookie sent from the user device and forwards the anonymous user identifier contained therein to an advertising server. The advertising server, in turn, may forward the anonymous user identifier to a social network storing anonymous user profiles…receives the request…for the anonymous use profile”, [0048])
the advertisement preferences request including the unique user identifier from the web browser cookie, ([0024] “third parties, such as…advertising servers while web browsing… forwards the anonymous user profile identifier to the social network requesting the associated anonymous user profile”, [0040] “receives a request from a third party with the anonymous user identifier…The advertising server, in turn, may forward the anonymous user identifier to a social network storing anonymous user profiles…receives the request…for the anonymous use profile”)
the at least one online advertisement-provider system being remote from the user advertisement preference system and remote from the client device; (Fig 1 tags 121 and 101 and 103 show that the client device and social networking servers (i.e., “advertisement preference system”) and ad servers (i.e., “at least one online advertisement-provider system”) are distinct and remote from one another)
retrieving, by the user advertisement preference system, in response to the advertisement preferences request, the stored at least one user advertisement preference associated with the unique user identifier; ([0024] “if the third party is authorized…the social network provides the anonymous user profile to the third party” – providing the profile inherently requires retrieving the profile and because the profile comprises the ad preference data this comprises retrieving the ad preference data associated with the identifier responsive to the request, [0042] “releases the anonymous user profile information to the third party…may not reveal any identifiable personal data about the user…third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
and providing, by the user advertisement preference system, the stored at least one user advertisement preference to the at least one online advertisement-provider system ([0018] “personally identifiable data…is not shared”, [0022] “third parties are permitted to receive only an anonymous user profile and activity data, sufficient for tailored content/advertising. Such data is released by the social network site…according to the anonymous user profile settings”, [0024] “if the third party is authorized…the social network provides the anonymous user profile to the third party”, [0042] “releases the anonymous user profile information to the third party…may not reveal any identifiable personal data about the user…third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”,[0049]- [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
the at least one online advertisement-provider system being capable of determining one or more user-targeted online advertisements to be presented to the user based on the at least one user advertisement preference ([0050] “provides targeted content to a device of the user based on the received anonymous user profile data…user may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…” , [0022] “third parties are permitted to receive only an anonymous user profile and activity data, sufficient for tailored content/advertising”, [0024] “if the third party is authorized…the social network provides the anonymous user profile to the third party…the third party ma then use the anonymous user profile to provide targeted advertising”, [0042] “third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”, [0048] “advertising server may be responsible for selecting which advertisements to place on various portion of the webpage(s) of the website for each visitor, in the case of a web browsing embodiment”)
Although Weerasinghe discusses adding a new feedback feature to a user’s browser configured to provide interface options to the user and the ability to mark an advertisement as “not interested” and send this preference information back to the social network server ([0019], [0037]). Weerasinghe does not explicitly suggest that this added feature/functionality is a plug-in. Weerasinghe does not appear to disclose,
wherein the added browser functionality is provided by providing a the client device with a plugin
receiving, by the user advertisement preference system from the plugin, at least one user advertisement preference
the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement
the user interface presenting, in response to a user request a set of relevant user advertisement preferences relevant to the at least one first online advertisement, the user request being provided by user activation of an icon presented adjacent the first online advertisement, the set of relevant user advertisement preferences being identified for presentation based on one or more characteristics of the at least one first online advertisement
However, Polachek discloses
wherein the added browser functionality is provided by providing a the client device with a plugin ([0090]-[0094] “an alternative embodiment…enables users to download an add-on to their browser…using this add-on the system will enable these users to interact with any advertisement…user adds (e.g., downloads and installs) an “add-on” provided by the platform to his browser… enabling the user to interact with them from the user’s ‘client side’…sending the data to the platform as the other alternative would. These alternative can also work together…”, Figure 2 & 3 show interfaces for inputting preference information regarding a displayed advertisement, [0063] “pop up” could include …Boolean questions…various scaled metrics…thumbs up or down…”)
receiving, by the user advertisement preference system from the plugin, at least one user advertisement preference ([0090]-[0094] “enables users to download an add-on to their browser…using this add-on the system will enable these users to interact with any advertisement…user adds (e.g., downloads and installs) an “add-on” provided by the platform to his browser… platform’s connectivity to the memory location/s (e.g., database…platform will enable the user to recognize advertisements…enabling the user to interact with them from the user’s ‘client side– such as through the user’s browser – sending the data to the platform as the other alternatives would…user encountering advertisements can now interact with it, the platform records these interactions, and the data flows to the other parts of the system”, see also [0098]-[0099] “input received by the user which is interacting with the advertisement…rating…send to the data and record it on the system…a rating received by the user it will send the data to the database” and [0026]-[0027] “client side application transmits to the system the input received by the user’s interactions with the advertisement…system has memory storage capabilities…system’s centralized locations/s stored in various methods such as a database”)
the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement ([0071] & [0074] “users can request to be shown…similar advertisements…related advertisements…in the same or related category”…“answering questions…’was it the product…that influenced your response?”, [0082], [0103] “positive rating to high end automotive advertisements…specific advertising categories or industries”)
the user interface presenting, in response to a user request, a set of relevant user advertisement preferences relevant to the at least one first online advertisement ([0063]-[0074] set of relevant user advertisement preferences relevant to the at least one first online advertisement may be presented via the interface – Examiner notes this limitation is given no patentable weight as it describes functions steps that are not part of the claimed method)
the user request being provided by user activation of an icon presented adjacent the first online advertisement ([0097] “user viewing an advertisement claim click or move their mouse of the platform’s icon which is including in conjunction with the advertisement (e.g.,…next to it…a pop-up opens…user can…choose to rate the advertisement” – therefore the icon can be adjacent to the ad and the user can activate it in order to generate (via the plug-in) an interface to rate/review the ad, [0063]-[0074] the interface can request a set of relevant user advertisement preferences relevant to the at least one first online advertisement, see also [0093] & [0059] & [0023] - Examiner notes this limitation is given no patentable weight as it describes functions steps that are not part of the claimed method))
Polachek suggests it is advantageous to include wherein the added browser functionality is provided by providing a the client device with a plugin, receiving, by the user advertisement preference system from the plugin, at least one user advertisement preference, and the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement, the user interface presenting, in response to a user request, a set of relevant user advertisement preferences relevant to the at least one first online advertisement, the user request being provided by user activation of an icon presented adjacent the first online advertisement because doing so can provide an effective and efficient mechanism for a user to input their preferences for currently displayed advertisements using their browser while giving users control over what preference information is generated/shared, and because doing so can enable the presentation of more effective advertisements which may increase revenue ([0012], [0033]-[0034], [0090]-[0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Weerasinghe to include wherein the added browser functionality is provided by providing a the client device with a plugin, receiving, by the user advertisement preference system from the plugin, at least one user advertisement preference, and the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement, and the user interface presenting, in response to a user request, a set of relevant user advertisement preferences relevant to the at least one first online advertisement, the user request being provided by user activation of an icon presented adjacent the first online advertisement, as taught by Polachek, because doing so can provide an effective and efficient mechanism for a user to input their preferences for currently displayed advertisements using their browser while giving users control over what preference information is generated/shared, and because doing so can enable the presentation of more effective advertisements which may increase revenue
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the use of the browser add-on (i.e., plug-in) of Polachek for the unidentified newly added browser feedback feature of Weerasinghe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Polachek suggests the identified set of relevant user advertisement preferences are associated with the one or more characteristics of the advertisements (e.g., questions or feedback prompts soliciting preference information about the advertisement such as a preference to “request to be shown…related advertisements or other advertisements in the same or related category” or indicate that it “was it the product that influenced your response” or to answer “questions, including…categories of interest”), Polachek does not appear to explicitly teach wherein these relevant preferences (the prompts/questions or potential preference inputs) are identified for presentation based on the one or more characteristics of the advertisement. For example, although Polacheck suggests a preference may be for/against seeing ads in the same category as the displayed ad, this preference/prompt is not necessarily identified for display based on the category of the displayed ad. Weerasinghe and Polachek do not appear to disclose,
the set of relevant user advertisement preferences being identified for presentation based on one or more characteristics of the at least one first online advertisement

However, this descriptive language merits no patentable weight, as the generation of the interface is not positively recited as part of the claimed method/system, and occurs outside the scope of what is positively recited. Furthermore, the step of receiving the preference data by the computer is not functionally related or dependent upon how the preference was previously specified by the user (e.g., whether they used an interface generated by the plug in or some other mechanism). In other words, the receiving of preference data by, for example - a server from a user’s computer, would occur in the same way regardless of how that preference data was input to the user’s computer. The same is true for the description what the interface presents and how this information was identified for presentation. Again, the claimed method/system only requires receiving (by the system) at least one user preference. Generating the interface using the plugin is not part of the method/system. As such, the language describing the interface and/or how information displayed in the interface was identified is external to the scope of the claimed method/system, and therefore merits no patentable weight. As such, this language cannot result in a patentable distinction over the cited prior art.
	For the sake of expediting prosecution, Examiner notes that equivalent limitations are positively recited below with respect to claims 16 and 23, and that prior art reference Horowitz discloses this feature.


With respect to claim 5, Weerasinghe teaches the method of claim 1;
further comprising providing the client device with the web browser cookie ([0036]-[0038] “the anonymous user identifier is provided to the user’s device in the form of a…cookie…stored in a user computer…the profile-ID cookie is made available by a browser of a user device…the cookie only includes the anonymous user identifier”, [0024] “the user is provided with an anonymous user identifier by the social network…”, [0061]) 

With respect to claim 6, Weerasinghe teaches the method of claim 1;
further comprising: receiving, from the client device, a modification to the at least one user advertisement preference; and updating the stored at least one user advertisement preference according to the modification ([0035] “the anonymous user profile…once created, may be available for updating by the user at any time to reflect the user’s current interests, to change settings…and to make other changes”, [0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “if at some point the user removes “the Caribbean” from current interests in the anonymous user profile…”)

With respect to claim 7, Weerasinghe teaches the method of claim 6;
wherein the modification is based on a user input received, at the client device, with respect to the at least one user advertisement preference  ([0035] “the anonymous user profile…once created, may be available for updating by the user at any time to reflect the user’s current interests, to change settings…and to make other changes”, [0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “if at some point the user removes “the Caribbean” from current interests in the anonymous user profile…”)

With respect to claim 8, Weerasinghe teaches the method of claim 1;
wherein the storing the at least one user advertisement preference in association with the unique user identifier comprises storing the at least one user advertisement preference in association with the user account ([0024] “the social network store the anonymous user profile along with the associated identifier in a database residing on a server”, [0036] “associate the anonymous user identifier with the anonymous user profile…the association may be stored in a database”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)

With respect to claim 9, Weerasinghe teaches the method of claim 1;
wherein the at least one online advertisement-provider system comprises a supply-side platform (SSP) system, an advertisement exchange system, a demand-side platform (DSP) system, a content delivery network (CDN) system, or an ad server system (Fig 1 tag 102 and [0029] “at least one ad-agent…one or more advertising servers for generating a providing advertising content…third party advertising server” -  therefore the at least one online advertisement-provider system may comprise an advertisement exchange system and/or a content delivery network (CDN) system and/or an ad server system)

With respect to claim 13, Weerasinghe teaches the method of claim 1;
further comprising requesting authorization, from the user, for providing the at least one user advertisement preference to the at least one online advertisement-provider system ([0023] “includes privacy settings which restrict the sharing of various portions of the user data in the anonymous user profile”, 

With respect to claim 14, Weerasinghe and Polachek teach the method of claim 1. Weerasinghe does not appear to disclose,
wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price
However, Polachek discloses
wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price ([0071] & [0074] “users can request to be shown…similar advertisements…related advertisements…in the same or related category”…“answering questions…’was it the product…that influenced your response?”, [0082], [0103] “positive rating to high end automotive advertisements…specific advertising categories or industries”)
Polachek suggests it is advantageous to include wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price, because doing so can enable the presentation of more effective advertisements which may increase revenue ([0012], [0033]-[0034], [0090]-[0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe to include wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price, as taught by Polachek, because doing so can enable the presentation of more effective advertisements which may increase revenue
	


	Claims 16-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe (U.S. PG Pub No. 2013/0124628, May 16, 2013 - hereinafter "Weerasinghe”) in view of Polachek (U.S. PG Pub No. 2009/0292608, November 26, 2009 - hereinafter "Polachek”) in view of Horowitz (U.S. PG Pub No. 2009/0106096 April 23, 2009 - hereinafter "Horowitz”)

With respect to claims 16 and 23, Weerasinghe teaches a method and system comprising ;
receiving user input, at a client device, to open a user account at a user advertisement preference system on behalf of a user operating a web browser, ([0023] “user registers an anonymous user profile with the social network…separate from a general user profile used within the social network setting itself…includes data pertaining to the user’s interests”, Fig 1 tag 121 and [0030] “one or more user devices”, [0035] “voluntary anonymous user profile is created…by a user via a user devices…does not reveal any identifiable personal data about the user…registers the anonymous user profile by creating a user ID and password”, [0037] “a browser of a user device”)
the client device including at least one processor, memory, and the web browser, ([0019] “added to browsers”, Fig 1 tag 121 and [0030] “one or more user devices…personal computer…smart phone”, [0037] “a browser of a user device”)
the client device being remote from the user advertisement preference system; (Fig 1 tags 121 and 101 show that the client device and social networking servers (i.e., “advertisement preference system”) are distinct and remote from one another)
receiving added browser functionality at the client device from the user advertisement preference system, the added browser functionality configured to communicate with the web browser and with the user advertisement preference system; ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server” – therefore, the client device/browser is provided with a tool configured to communicate with the web browser and the with the user advertisement preference system)
installing the added browser functionality; ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”)
receiving, at the client device, a unique user identifier for a web browser cookie from the user advertisement preference system ([0036]-[0038] “the anonymous user identifier is provided to the user’s device in the form of a…cookie…stored in a user computer…the profile-ID cookie is made available by a browser of a user device…the cookie only includes the anonymous user identifier”, [0024] “the user is provided with an anonymous user identifier by the social network…”)
the unique user identifier being associated with the user account, ([0024] “the social network store the anonymous user profile along with the associated identifier in a database residing on a server”, [0036] “associate the anonymous user identifier with the anonymous user profile…the association may be stored in a database”)
the web browser cookie including the unique user identifier associated with the user account, the unique user identifier uniquely identifying the user account to the user advertisement preference system  ([0036]-[0038] “the anonymous user identifier is provided to the user’s device in the form of a…cookie…stored in a user computer…the profile-ID cookie is made available by a browser of a user device…the cookie only includes the anonymous user identifier”, [0024] “the user is provided with an anonymous user identifier by the social network…”)
storing, by the client device, the web browser cookie in the memory of the client device, ([0036]-[0038] “the anonymous user identifier is provided to the user’s device in the form of a…cookie…stored in a user computer…the profile-ID cookie is made available by a browser of a user device…the cookie only includes the anonymous user identifier”, [0024] “the user is provided with an anonymous user identifier by the social network…”)
the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system; ([0036]-[0037] “cookie…browser returns a copy of the cookie to the server…during subsequent visits to the…web site, the user’s browser transmits the cookie so that the web site can tailor ads…profile-ID cookie is made available by a browser of a user device to visits web sites…the cookie only includes the anonymous user identifier” – therefore the web browser cookie configured to be provided from the client device to at least one online advertisement-provider system, [0040] “the anonymous user identifier may be provided to various third party servers/advertising servers by the user device…via web browser of the user device during a web browsing session…third party reads the cookie sent from the user device and forwards the anonymous user identifier contained therein to an advertising server”, [0047])
presenting at least one first online advertisement to the user ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”)
the at least one online advertisement-provider system having selected the at least one first online advertisement for presentation to the user ([0048] “advertising server may be responsible for selecting which advertisements to place on various portion of the webpage(s) of the website for each visitor, in the case of a web browsing embodiment”, [0051] may select a default ad prior to account generation)
presenting, by the added browser functionality, a user interface in response to the at least one first online advertisement, the user interface requesting at least one user advertisement preference indicating at least a preference for or against the at least one first online advertisement ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”, Fig 5 “keywords that you would like to receive ads on…keywords that you would not like to receive ads on”, [0018] “providing a form with check boxes for the user to select”)
receiving the at least one user advertisement preference; ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
providing, by the added browser functionality, the user advertisement preference system with the at least one user advertisement preference, ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”, see also Fig 5 “keywords that you would like to receive ads on…keywords that you would not like to receive ads on” & [0018] “providing a form with check boxes for the user to select” which are also possible ad preferences )
the web browser cookie not being modified to contain the at least one user advertisement preference; ([0038]-[0039] “the cookie only includes the anonymous user identifier...there is no user profile information, tracking data, or other personal identifying information in the cookie…it will be intelligible only to the social network site…”)
receiving, at the client device, at least one web page including at least one online advertisement request from the at least one online advertisement-provider system; ([0045]-[0047] “advertising server…browser…visit a website…receive the anonymous user identifier via a cookie…sending cookies from a user’s browser…”, [0024] “provides the anonymous user identifier to third parties…advertising servers while web browsing…”, [0048] “advertising server may be responsible for selecting which advertisements to place on various portion of the webpage(s) of the website for each visitor, in the case of a web browsing embodiment”)
assisting in providing, by the client device, the stored web browser cookie to the at least one online advertisement-provider system ([0045]-[0047] “advertising server…browser…visit a website…receive the anonymous user identifier via a cookie…sending cookies from a user’s browser…”, [0024] “provides the anonymous user identifier to third parties…advertising servers while web browsing…”, [0018] “personally identifiable data…is not shared”, [0042] “releases the anonymous user profile information to the third party…may not reveal any identifiable personal data about the user…third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”,[0049]- [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
receiving, at the client device, at least one second user-targeted online advertisement from the at least one online advertisement-provider system, the at least one second online advertisement being selected by the at least one online advertisement-provider system at least based on the at least one user advertisement preference that was specified by the user as provided to the at least one online advertisement-provider system by the user advertisement preference system,  ([0050] “provides targeted content to a device of the user based on the received anonymous user profile data…user may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…” , [0042] “third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”, [0048] “advertising server may be responsible for selecting which advertisements to place on various portion of the webpage(s) of the website for each visitor, in the case of a web browsing embodiment”, [0022] “third parties are permitted to receive only an anonymous user profile and activity data, sufficient for tailored content/advertising. Such data is released by the social network site…according to the anonymous user profile settings”, [0042] “releases the anonymous user profile information to the third party…may not reveal any identifiable personal data about the user…third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”, [0049]- [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
the at least one online advertisement-provider system obtaining the at least one user advertisement preference from the user advertisement preference system using the unique user identifier ([0024] “if the third party is authorized…the social network provides the anonymous user profile to the third party” – providing the profile inherently requires retrieving the profile and because the profile comprises the ad preference data this comprises retrieving the ad preference data associated with the identifier responsive to the request, [0042] “releases the anonymous user profile information to the third party…may not reveal any identifiable personal data about the user…third party will have…information about a user’s profile/interests in order to provide relevant and targeted advertising”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”)
Although Weerasinghe discusses adding a new feedback feature to a user’s browser configured to provide interface options to the user and the ability to mark an advertisement as “not interested” and send this preference information back to the social network server ([0019], [0037]). Weerasinghe does not explicitly suggest that this added feature/functionality is a plug-in. Weerasinghe does not appear to disclose,
wherein the added browser functionality is provided by providing a the client device with a plugin
presenting, by the plugin, an icon to enable the user to request a user interface to provide at least one user advertisement preference
presenting, by the plugin, the user interface in response to user activation of the icon
the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement
the user interface presenting a set of relevant user advertisement preferences relevant to the at least one first online advertisement, the set of relevant user advertisement preferences being identified for presentation based on one or more characteristics of the at least one first online advertisement
providing, by the plugin, the user advertisement preference system with the at least one user advertisement preference
However, Polachek discloses
wherein the added browser functionality is provided by providing a the client device with a plugin ([0090]-[0094] “an alternative embodiment…enables users to download an add-on to their browser…using this add-on the system will enable these users to interact with any advertisement…user adds (e.g., downloads and installs) an “add-on” provided by the platform to his browser… enabling the user to interact with them from the user’s ‘client side’…sending the data to the platform as the other alternative would. These alternative can also work together…”, Figure 2 & 3 show interfaces for inputting preference information regarding a displayed advertisement, [0063] “pop up” could include …Boolean questions…various scaled metrics…thumbs up or down…”)
presenting, by the plugin, an icon to enable the user to request a user interface to provide at least one user advertisement preference and presenting, by the plugin, the user interface in response to user activation of the icon ([0097] “user viewing an advertisement claim click or move their mouse of the platform’s icon which is including in conjunction with the advertisement (e.g.,…next to it…a pop-up opens…user can…choose to rate the advertisement” – therefore the plug-in can generate an icon can adjacent to the ad and the user can activate it in order to generate (via the plug-in) an interface to rate/review the ad, [0063]-[0074] the interface can request a set of relevant user advertisement preferences relevant to the at least one first online advertisement, see also [0093] & [0059] & [0023])).
the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement ([0071] & [0074] “users can request to be shown…similar advertisements…related advertisements…in the same or related category”…“answering questions…’was it the product…that influenced your response?”, [0082], [0103] “positive rating to high end automotive advertisements…specific advertising categories or industries”)
the user interface presenting a set of relevant user advertisement preferences relevant to the at least one first online advertisement ([0063]-[0074] set of relevant user advertisement preferences relevant to the at least one first online advertisement may be presented via the interface)\
providing, by the plugin, the user advertisement preference system with the at least one user advertisement preference ([0090]-[0094] “enables users to download an add-on to their browser…using this add-on the system will enable these users to interact with any advertisement…user adds (e.g., downloads and installs) an “add-on” provided by the platform to his browser… platform’s connectivity to the memory location/s (e.g., database…platform will enable the user to recognize advertisements…enabling the user to interact with them from the user’s ‘client side– such as through the user’s browser – sending the data to the platform as the other alternatives would…user encountering advertisements can now interact with it, the platform records these interactions, and the data flows to the other parts of the system”, see also [0098]-[0099] “input received by the user which is interacting with the advertisement…rating…send to the data and record it on the system…a rating received by the user it will send the data to the database” and [0026]-[0027] “client side application transmits to the system the input received by the user’s interactions with the advertisement…system has memory storage capabilities…system’s centralized locations/s stored in various methods such as a database”)
Polachek suggests it is advantageous to include wherein the added browser functionality is provided by providing a the client device with a plugin, presenting, by the plugin, an icon to enable the user to request a user interface to provide at least one user advertisement preference and presenting, by the plugin, the user interface in response to user activation of the icon, the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement, and the user interface presenting a set of relevant user advertisement preferences relevant to the at least one first online advertisement, and providing, by the plugin, the user advertisement preference system with the at least one user advertisement preference, because doing so can provide an effective and efficient mechanism for a user to input their preferences for currently displayed advertisements using their browser while giving users control over what preference information is generated/shared, and because doing so can enable the presentation of more effective advertisements which may increase revenue ([0012], [0033]-[0034], [0090]-[0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Weerasinghe to include wherein the added browser functionality is provided by providing a the client device with a plugin, presenting, by the plugin, an icon to enable the user to request a user interface to provide at least one user advertisement preference and presenting, by the plugin, the user interface in response to user activation of the icon, and the at least one user advertisement preference indicating at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement, and the user interface presenting a set of relevant user advertisement preferences relevant to the at least one first online advertisement and providing, by the plugin, the user advertisement preference system with the at least one user advertisement preference, as taught by Polachek, because doing so can provide an effective and efficient mechanism for a user to input their preferences for currently displayed advertisements using their browser while giving users control over what preference information is generated/shared, and because doing so can enable the presentation of more effective advertisements which may increase revenue
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the use of the browser add-on (i.e., plug-in) of Polachek for the unidentified newly added browser feedback feature of Weerasinghe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Although Polachek suggests the identified set of relevant user advertisement preferences are associated with the one or more characteristics of the advertisements (e.g., questions or feedback prompts soliciting preference information about the advertisement such as a preference to “request to be shown…related advertisements or other advertisements in the same or related category” or indicate that it “was it the product that influenced your response” or to answer “questions, including…categories of interest”), Polachek does not appear to explicitly teach wherein these relevant preferences (the prompts/questions or potential preference inputs) are identified for presentation based on the one or more characteristics of the advertisement. For example, although Polacheck suggests a preference may be for/against seeing ads in the same category as the displayed ad, this preference/prompt is not necessarily identified for display based on the category of the displayed ad. Weerasinghe and Polachek do not appear to disclose,
the set of relevant user advertisement preferences being identified for presentation based on one or more characteristics of the at least one first online advertisement
However, Horowitz discloses various potential interfaces for requesting advertisement preferences that may be displayed in a browser in response to a first displayed online advertisement ([0028]). Horowitz, like Polachek, discloses the at least one user advertisement preference may indicate at least a preference for or against advertisements that share one or more characteristics with the at least one first online advertisement ([0043]). Horowitz further discloses
the set of relevant user advertisement preferences being identified for presentation based on one or more characteristics of the at least one first online advertisement (Fig 4 & [0051 “link showing both a ‘more’ option and ‘fewer option’ – and per [0047] & [0049] “the ‘more’ option may read “show more <subcategory> ads, where <subcategory> is the text associated with the subcategory code of the ad” and “the ‘fewer option may read “show fewer <subcategory> ads, where <subcategory> is the text associated with the subcategory code of the ad” – and per [0042] “when a categorized ad is served to the user…looks up the associated subcategory code of the categorized ad…displays…‘show more SUV ads’” – therefore a set of preference (e.g., preference to receive fewer ads in the category associated with the ad on the page, preference to receive more ads in the category associated with the ad on the page) are identified for presentation based on one or more characteristics of the at least one first online advertisement)
Horowitz suggests it is advantageous to include wherein the set of relevant user advertisement preferences are identified for presentation based on one or more characteristics of the at least one first online advertisement, because doing so can provide the user the opportunity to explicitly indicate their interest in specific products/services or product categories which can increase the relevance of the ads they receive, while increasing the specificity of the stated preference which can help ensure the accuracy of the received user preference and avoid inadvertent preference identifications ([0069] & [0047] & [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Weerasinghe in view of Polachek to include wherein the set of relevant user advertisement preferences are identified for presentation based on one or more characteristics of the at least one first online advertisement, as taught by Horowitz, because doing so can provide the user the opportunity to explicitly indicate their interest in specific products/services or product categories which can increase the relevance of the ads they receive, while increasing the specificity of the stated preference which can help ensure the accuracy of the received user preference and avoid inadvertent preference identifications
Furthermore, as in Horowitz, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Weerasinghe in view of Polachek to include wherein the set of relevant user advertisement preferences are identified for presentation based on one or more characteristics of the at least one first online advertisement. Furthermore, as in Horowitz, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would increase the specificity of the stated preference which can help ensure the accuracy of the received user preference and avoid inadvertent preference identifications, as is needed in Weerasinghe.

With respect to claim 17, Weerasinghe teaches the method of claim 16;
further comprising sending the at least one online advertisement request to the at least one online advertisement-provider system ([0045]-[0047] “advertising server…browser…visit a website…receive the anonymous user identifier via a cookie…sending cookies from a user’s browser…”, [0024] “provides the anonymous user identifier to third parties…advertising servers while web browsing…”, [0048] “advertising server may be responsible for selecting which advertisements to place on various portion of the webpage(s) of the website for each visitor, in the case of a web browsing embodiment”)

With respect to claim 18, Weerasinghe teaches the method of claim 16;
further comprising receiving a user input from the user with respect to the at least one user advertisement preference, the at least one user advertisement preference being determined based on the user input ([0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “may indicate in the anonymous user profile that he or she is receptive to receiving targeted advertising/content pertaining to “the Caribbean”…”, Fig 5 “keywords that you would like to receive ads on…keywords that you would not like to receive ads on”, [0018] “providing a form with check boxes for the user to select”)

With respect to claim 19, Weerasinghe teaches the method of claim 18;
wherein the user input causes creation or a modification of the at least one user advertisement preference ([0035] “the anonymous user profile…once created, may be available for updating by the user at any time to reflect the user’s current interests, to change settings…and to make other changes”, [0019] “new feedback feature is added to browsers…providing the ability to click an advertisement and mark it as ‘not interested…this information may be transmitted to a social network server”, [0050] “if at some point the user removes “the Caribbean” from current interests in the anonymous user profile…”, Fig 5 “keywords that you would like to receive ads on…keywords that you would not like to receive ads on”, [0018] “providing a form with check boxes for the user to select”)

With respect to claim 20, Weerasinghe and Polachek teach the method of claim 16. Weerasinghe does not appear to specifically disclose,
monitoring for online advertisements included in web pages received by the client device; 
determining the set of one or more relevant user advertisement preferences relevant to the at least one first online advertisement included in one of the web pages received by the client device 
However, Polachek discloses
monitoring for online advertisements included in web pages received by the client device; and determining the set of one or more relevant user advertisement preferences relevant to the at least one first online advertisement included in one of the web pages received by the client device ([0070] & [0074]-[0075] “ the users can request to be shown again…similar advertisements…related advertisements or other advertisements in the same or a related category”…“answering questions…regarding the advertisement…was it the product…potential questions…categories of interest…choosing tags or categories…enable users to add tags…labels and/or categories to the advertisements…enable them to express their opinion…enable advertisers to receive concise feedback regarding their advertisements” – therefore a user may monitor for online advertisements included in web pages received by the client device and determine one or more characteristics of a particular online advertisement included in one of the web pages received by the client device and the system can present one or more specific user advertisement preferences related to the particular online advertisement, the one or more specific user advertisement preferences being identified for presentation based on the one or more characteristics of the particular online advertisement, [0082] “users can specify…stated preferences…advertisements in the same or similar categories”, [0103] “might give positive ratings to high end automotive advertisements”)
Polachek suggests it is advantageous to include monitoring for online advertisements included in web pages received by the client device and determining the set of one or more relevant user advertisement preferences relevant to the at least one first online advertisement included in one of the web pages received by the client device, because doing so enable advertisers to obtain more concise/detailed feedback regarding advertisements ([0070] & [0074]-[0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe to include monitoring for online advertisements included in web pages received by the client device and determining the set of one or more relevant user advertisement preferences relevant to the at least one first online advertisement included in one of the web pages received by the client device, as taught by Polachek, because doing so enable advertisers to obtain more concise/detailed feedback regarding advertisements.

Examiner notes that, per claim 16, Horowitz discloses wherein the set of one or more relevant user advertisement preferences relevant to the at least one first online advertisement are determined/identified for presentation based on one or more characteristics of the advertisements included in the web page.


With respect to claim 22, Weerasinghe and Polachek teach the method of claim 16. Weerasinghe does not appear to disclose,
wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price
However, Polachek discloses
wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price ([0071] & [0074] “users can request to be shown…similar advertisements…related advertisements…in the same or related category”…“answering questions…’was it the product…that influenced your response?”, [0082], [0103] “positive rating to high end automotive advertisements…specific advertising categories or industries”)
Polachek suggests it is advantageous to include wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price, because doing so can enable the presentation of more effective advertisements which may increase revenue ([0012], [0033]-[0034], [0090]-[0092]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe to include wherein the one or more characteristics correspond to a product, a service, a product category, a service category, a manufacturer, a service provider, a retailer, or price, as taught by Polachek, because doing so can enable the presentation of more effective advertisements which may increase revenue
	


	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe in view of Polachek, as applied to claim 1 above, and further in view of Goldberg (U.S. Patent No. 8,799,053 August 5, 2014 - hereinafter "Goldberg”)

With respect to claim 10, Weerasinghe and Polachek teach the method of claim 1. Although Weerasinghe generically refers to ad/agents/servers, Weerasinghe does not appear to specifically disclose,
wherein the at least one online advertisement-provider system comprises a supply-side platform (SSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the SSP system
However, Goldberg discloses
wherein the at least one online advertisement-provider system comprises a supply-side platform (SSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the SSP system (1:15-35 “consumer data…is being provided to a wide range of entities for the purpose of delivering targeted advertisements and promotional campaigns…product interests, preferences…such entities may include…Supply Side Platforms (SSPs)…used for delivering such targeted advertisements”, 2:20-45)
Goldberg suggests it is advantageous to include wherein the at least one online advertisement-provider system comprises a supply-side platform (SSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the SSP system, because SSPs are one common entity that is capable of serving targeted advertisements to users (1:15-35 & 2:20-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe in view of Polachek to include wherein the at least one online advertisement-provider system comprises a supply-side platform (SSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the SSP system, as taught by Goldberg, because SSPs are one common entity that is capable of serving targeted advertisements to users.
Furthermore, it would have been obvious to try, since there are a finite number of identified, predictable potential solutions (i.e., types of ad agents/servers capable of serving targeted advertisements using preference information) to the recognized need (serving targeted advertisements using preference information) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (the costs and benefits of SSPs were known). 

With respect to claim 11,Weerasinghe and Polachek teach the method of claim 1. Although Weerasinghe generically refers to ad/agents/servers, Weerasinghe does not appear to specifically disclose,
wherein the at least one online advertisement-provider system comprises a demand-side platform (DSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the SSP system
However, Goldberg discloses
wherein the at least one online advertisement-provider system comprises a demand-side platform (DSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the DSP system (1:15-35 “consumer data…is being provided to a wide range of entities for the purpose of delivering targeted advertisements and promotional campaigns…product interests, preferences…such entities may include…Demand Side Platforms (DSPs)…used for delivering such targeted advertisements”, 2:20-45)
Goldberg suggests it is advantageous to include wherein the at least one online advertisement-provider system comprises a demand-side platform (DSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the DSP system because DSPs are one common entity that is capable of serving targeted advertisements to users (1:15-35 & 2:20-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe in view of Polachek to include wherein the at least one online advertisement-provider system comprises a demand-side platform (DSP) system, and the providing the stored at least one user advertisement preference to the at least one online advertisement-provider system comprises sending the stored at least one user advertisement preference to the DSP system, as taught by Goldberg, because DSPs are one common entity that is capable of serving targeted advertisements to users.
Furthermore, it would have been obvious to try, since there are a finite number of identified, predictable potential solutions (i.e., types of ad agents/servers capable of serving targeted advertisements using preference information) to the recognized need (serving targeted advertisements using preference information) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (the costs and benefits of DSPs were known).



	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weerasinghe in view of Polachek, as applied to claim 1 above, and further in view of Zisapel et al. (U.S. PG Publication No. 2012/0071131 March 22, 2012 - hereinafter "Zisapel”)

With respect to claim 12, Weerasinghe and Polachek teach the method of claim 1. Weerasinghe does not appear to specifically disclose,
further comprising determining a format for providing the stored at least one user advertisement preference to the at least one online advertisement-provider system before the stored at least one user advertisement preference is provided to the at least one online advertisement-provider system.  
However, Zisapel discloses
further comprising determining a format for providing the stored at least one user advertisement preference to the at least one online advertisement-provider system before the stored at least one user advertisement preference is provided to the at least one online advertisement-provider system ([0044] API between the ad server and the profile server/database used when the user profile information is sent to the ad server and therefore system/API inherently determines a format required for providing the stored user advertisement preference data to the at least one online advertisement-provider system before the stored at least one user advertisement preference is provided to the at least one online advertisement-provider system (e.g., because that is what APIs do))
Zisapel suggests it is advantageous to include determining a format for providing the stored at least one user advertisement preference to the at least one online advertisement-provider system before the stored at least one user advertisement preference is provided to the at least one online advertisement-provider system, because doing so can ensure the preference data is ingestible and usable by a respective online advertisement-provider system ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weerasinghe in view of Polachek to include determining a format for providing the stored at least one user advertisement preference to the at least one online advertisement-provider system before the stored at least one user advertisement preference is provided to the at least one online advertisement-provider system, as taught by Zisapel, because doing so can ensure the preference data is ingestible and usable by a respective online advertisement-provider system.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Bhatia et al. (U.S. PG Publication No. 2013/0014153 ZJnauary 10, 2013 - hereinafter "Bhatia”) discloses parsing ad data, including mobile ads presented to a user via their browser, determining products/brands/categories associated with these ads, and presenting survey questions that are based on these detected features/characteristics to obtain user response data ([0232]-[0233], [0219]-[0222], [0119]-[0120], [0131])

Lawrence-Apfelbaum et al. (U.S. PG Publication No. 2009/0210899 August 20, 2009 - hereinafter "Lawrence-Apfelbaum”) discloses monitoring for online advertisements included in web pages received by the client device; determining one or more characteristics of a particular online advertisement included in one of the web pages received by the client device; and presenting one or more specific user advertisement preferences related to the particular online advertisement, the one or more specific user advertisement preferences being identified for presentation based on the one or more characteristics of the particular online advertisement ([0249] where system determines what ads are being presented on the page and their associated product/category/topic and then prompts them for ad feedback specific to the identified  ad product/category/topic).

Kinoshita (United States Patent Application Publication Number: US 2013/0091544) discloses sending a UUID to a browser side cookie and a third-party preference server which receives user a preference data from client devices and provides ad preference data to remote ad servers when preference data is request by the remote ad servers using the UUID.

Lawton (United States Patent Application Publication Number: US 2007/0146812) discloses a browser plug-in which provides users with prompts to provide preference feedback regarding advertisements displayed on a web page and sends this preference data to a remote server

Calvert et al. (United States Patent Application Publication Number: US 2003/0023481) teaches a method of serving advertisements based on user's preferences stored in tracking computer cookies (see abstract)

Malik (United States Patent Application Publication Number: US 2012/0330748) teaches targeting ads based on user preferences through use of a universal cookie (see abstract, paragraph 0030 and 0039)

Merriman et al. (United States Patent Number; US 5,948,061) teaches how cookies generally work (see column 3 lines 24-62)

Conclusion
	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681